Citation Nr: 1232454	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from November 1986 to November 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The weight of evidence supports the conclusion that the Veteran's current right wrist disability began during his military service. 


CONCLUSION OF LAW

Criteria for service connection for a right wrist disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran was discharged from service in November 2006 after 20 years of honorable military service.  Less than a year later, in September 2007, he filed a claim for service connection for a bilateral wrist disorder.  Service connection has already been granted for a left wrist disability.

Service treatment records do not describe any right wrist complaints while the Veteran was in service.  Nevertheless, the Veteran has consistently reported that he began to experience right wrist pain in approximately 2005 (that is, during service) when doing push-ups.

Lay testimony is considered to be competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Following the receipt of his claim, the Veteran was provided with a VA examination in February 2009 at which he asserted that he had begun experiencing right wrist pain in approximately 2005 while doing push-ups.  The Veteran denied having ever sought any in-service medical treatment for his right wrist.  At the time of the examination, the Veteran reported pain when he twisted his right wrist.  Physical examination produced right wrist instability and pain, although x-rays did not reveal any significant right wrist abnormality.  It was noted that the Veteran was a heavy equipment operator who had been working in construction for two years.  The examiner diagnosed right wrist tendonitis.  

A second VA examination was provided in October 2010.  The Veteran once again reported developing right wrist pain in his last few years of service while doing push-ups.  He stated that he had been told that it was tendonitis or carpal tunnel syndrome.  X-rays did not show any significant abnormality or change from the February 2009 x-rays.  The examiner performed range of motion testing and did note some instability in the right wrist.  He found that the Veteran had non-specific arthralgia in the right wrist.  However, in reviewing the examiner's rationale, it is apparent that the examiner did find the presence of some right wrist symptomatology.  

As such, while it is unclear what the precise diagnosis is for the Veteran's right wrist, it is clear to the Board that from a review of the claims file that he does, in fact, have right wrist symptomatology which began in service and has continued since that time.  The Veteran credibly reported the onset of his right wrist pain, and he has consistently described the onset of and types of right wrist symptoms he has experienced, without indications of exaggeration.  Moreover, no evidence has been presented to in any way impugn the credibility of his testimony.  Thus, the Board finds the Veteran's statements to be credible to establish that his right wrist symptoms began in service and have continued to the present day.

Given this conclusion, the criteria for service connection have been met, and service connection for a right wrist disability is accordingly granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
ORDER

Service connection for a right wrist disability is granted.

____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


